LINDLEY, District Judge.
Various defendants have filed motions to dismiss or in the alternative for other relief. Upon due consideration of the argument made and briefs filed, it is ordered that
(1) The complaint be made more certain with reference to the alleged agreement for and the dates and amounts of extra and additional work, including a segregation of the amount demanded for alleged balance due on contract and the amount alleged to be due for extras.
(2) The motion to dismiss is allowed as to the defect urged that plaintiff has not sufficiently set up inadequacy of its legal remedies. The two causes of action may be joined, but it is not the intent of the rules that a suit to set aside conveyances in fraud of creditors may succeed upon any lesser or smaller allegations than previously-
(3) The complaint be made more certain and definite as to the conveyances alleged to be fraudulent.
(4) The complaint be made more definite and certain as to the allegations of time, place and manner of the alleged breach of contract; in disclosing the time when the services were rendered; in the expressions “skidding derrick and digging pits on location of well Number 3”; “profit for drilling remaining 2 wells under drilling contract which plaintiff was prevented from drilling by defendants’ breach of contract at $3,500.00 per well”; “liabilities incurred by rental of equipment by plaintiff for the purpose of carrying out its drilling contract with defendants occasioned by breach of contract by defendants” ; “To tank adjustment”; and “adjustment on casing.”
(5) I am uncertain as to whether plaintiff intends to insist upon a lien or on interest in the oil or gas lease or the land itself by virtue of the contracts and assignments mentioned. If it is so intended, the complaint should be made more definite and specific in that respect.
In all other respects, the motions of defendant will be denied.
*202The plaintiff may have fifteen days in which to elect to file amendment and to file same.